Citation Nr: 1740610	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for low blood pressure.

2.  Entitlement to an initial rating in excess of 60 percent for postoperative residuals of peptic ulcer, including subtotal gastric resection with anemia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1957 to May 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran died in September 2016.  The appellant in this case is the Veteran's surviving spouse who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008)(creating a new 38 U.S.C.A. § 5121A allowing for substitution in the case of the death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010)(2015).  Thus, the claims listed on the cover page of this decision are properly before the Board with the Appellant substituting for the deceased Veteran.  

The Veteran sought service connection for low blood pressure.  Although the record shows he had high blood pressure, throughout his appeal he consistently described the disability sought as relating to low blood pressure.  High blood pressure and low blood pressure are two separate and distinct medical conditions, and given the Veteran's consistent identification of the benefits sought as low blood pressure, the Board will not assume that the Veteran meant to claim service connection for hypertension.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  Low blood pressure did not originate in service or until years after service, and is not otherwise etiologically related to service.  

2.  For the entire rating period, the Veteran's gastrointestinal disability did not more closely approximated symptoms of a pronounced ulcer that is totally incapacitating.



CONCLUSIONS OF LAW

1.  The criteria for service connection for low blood pressure have not been met.   38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016). 

2.  The criteria for a disability rating in excess of 60 percent for postoperative residuals of peptic ulcer, including subtotal gastric resection with anemia, have not been met or more nearly approximated for any part of the increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.114, Diagnostic Codes 7304 to 7306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided 38 USCA § 5103(a)-compliant notices in September 2015.  

The record also shows that VA has fulfilled its obligation to assist in developing the claim, including with respect to VA examination of the Veteran.  No deficiency in VA's notice or assistance duties have been identified by the Veteran, the appellant, or the representative.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Low Blood Pressure 

A.  Law and Regulations for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Factual Background 

The Veteran provided no information concerning why he believed he was entitled to service connection for low blood pressure.  Neither has the appellant.

Service treatment records show that at his September 1957 enlistment examination, the Veteran's vascular system was normal; his blood pressure was 120/70.  At his May 1960 separation examination, the Veteran's vascular system was normal; his blood pressure was 126/76.  

On a June 1960 VA examination, the Veteran's blood pressure was 122/80. 

On a November 1960 VA examination, the Veteran's blood pressure was 110/70. 

On an April 2013 Internist Associates of Central New York medical record, the Veteran was reported to have a past medical history of hypertension and the medications list included Metroprolol.  

On a May 2015 Internist Associates of Central New York medical record, the Veteran's blood pressure was 113/75. 

C.  Analysis 

As stated above, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to be considered for service connection, however, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

By way of background, the Veteran filed a claim for service connection for low blood pressure in May 2015.  The Board notes that although the Veteran had symptoms and a diagnosis of hypertension, along with medication for the treatment of hypertension, the Veteran did not request service connection for high blood pressure.  The RO denied service connection for low blood pressure in an October 2015 rating decision.  The Veteran submitted a Notice of Disagreement in November 2015, subsequent to the RO rating decision denying service connection for low blood pressure and he disagreed with the decision regarding "service connection for low blood pressure."  He never claimed that he currently had hypotension, or put forth a theory as to why service connection is warranted for hypotension.

The preponderance of the evidence is against service connection for low blood pressure.  None of the medical evidence of record references hypotension or low blood pressure; to the contrary, there is a suggestion the Veteran had hypertension.  Likewise, there is no evidence that he exhibited any signs or symptoms attributed to low blood pressure, or had been diagnosed with "low blood pressure" as a specific disease or condition.  The Veteran did not specifically indicate that he had hypotension or low blood pressure when he filed his claim or at any point from then until his death.  Nor has the appellant.  

In short, there simply is no evidence, lay or medical, establishing or even suggesting that the Veteran had low blood pressure when he filed his claim, or at any point since then.  In the absence of evidence of a current disability, the claim must be denied.  See 38 C.F.R. § 3.102 (2016).

III.  Increased Rating 

A.  Law and Regulation

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Veteran's service-connected gastrointestinal disorder was rated under Diagnostic Codes 7304-7308.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99. 38 C.F.R. § 4.27. 

Diagnostic Code 7304 states that a severe ulcer is manifested by symptomatology including pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, and is evaluated as 60 percent disabling.  A moderately severe ulcer is manifested by symptomatology that is less than severe, but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, and is evaluated as 40 percent disabling.  A moderate ulcer has recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or continuous moderate manifestations, and merits a 20 percent evaluation.  A mild ulcer with recurring symptoms once or twice a year merits a 10 percent evaluation.  38 C.F.R. § 4.114, Code 7304. 

Diagnostic Code 7308 refers to postgastrectomy syndromes.  Under Diagnostic Code 7308, a 60 percent rating, the maximum rating provided for under that code, is warranted for severe symptoms associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  A 40 percent rating is warranted for moderate symptoms with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals, but with diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2016).

B.  Factual Background

On an October 2015 VA Stomach and Duodenal Conditions examination, the Veteran reported that he had his entire stomach removed one month prior due to non-service connected stomach cancer.  The Veteran indicated that he experienced symptoms of anemia, weight loss, and nausea.  The examiner noted that the Veteran experienced transient vomiting.  The examiner indicated that the Veteran's stomach or duodenum condition did not impact his ability to work. 

On an April 2016 VA Form 9, the Veteran reported that he felt his service connected gastrointestinal disabilities should have been rated higher as he had his entire stomach removed and he had a TPN in his right arm and that he was hooked up to a machine for twelve hours a day.  

C.  Analysis 

Ratings in excess of 60 percent are not available under Diagnostic Code 7304 (gastric ulcer).  It is also the maximum rating under Diagnostic Codes 7308 (postgastrectomy syndromes) and 7305 (duodenal ulcer).  Therefore, the Board finds that an increased rating in excess of 60 percent for the Veteran's service-connected gastrointestinal disorder is not warranted under these Diagnostic Codes.  

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Code 7306 (which provides a higher 100 percent disability rating).  However, the Board finds that the service-connected gastrointestinal disabilities had not more nearly approximated symptoms of pronounced impairment with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss and which are totally incapacitating so as to warrant a 100 percent rating.  To the contrary, the October 2015 examiner clearly stated that the Veteran experienced only transient vomiting and that the Veteran's stomach or duodenum condition did not impact his ability to work.

In sum, the Board finds that the Veteran's gastric disabilities were appropriately rated as 60 percent disabling and entitlement to a higher rating is not warranted.


ORDER

Service connection for low blood pressure is denied.  

Entitlement to an initial rating in excess of 60 percent for postoperative residuals of peptic ulcer, including subtotal gastric resection with anemia, is denied. 





____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


